Exhibit 10.6

BANK OF THE CAROLINAS CORPORATION

135 Boxwood Village Drive

Mocksville, North Carolina 27028

July 15, 2014

Sandler O’Neill Asset Management

150 East 52nd Street, 30th Floor

New York, NY 10028

Ladies and Gentlemen:

Reference is made to that certain Stock Purchase Agreement, dated as of July 15,
2014 (the “Purchase Agreement”), between Bank of the Carolinas Corporation, a
North Carolina corporation (the “Company”) and the purchasers identified on the
signature pages thereto (the “Purchasers”). In connection with the execution and
delivery of the Purchase Agreement, the Company and the Purchasers named on
Schedule A hereto (the “Sandler Purchasers”) are contemporaneously entering into
this agreement (the “Side Letter Agreement”) and, as such, the parties hereto
acknowledge and agree that this Side Letter Agreement shall remain in full force
and effect notwithstanding the execution and delivery of the Purchase Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

The Company and each Sandler Purchaser hereby agree as follows:

1. Board Observation Rights. Following the Closing, for so long as a Sandler
Purchaser, together with its Affiliates and Persons who share a common
discretionary investment adviser with such Sandler Purchaser, owns 1% or more of
all of the outstanding shares of Common Stock (counting for such purposes all
shares of Common Stock into or for which any securities owned by such Sandler
Purchaser are directly or indirectly convertible or exercisable) or until
Sandler O’Neill Asset Management no longer wants to have Board Observation
Rights, Sandler O’Neill Asset Management shall be entitled to have one
(1) representative attend (either in person or telephonically) all meetings of
the Board of Directors of the Company in a nonvoting observer capacity, which
will include the right and ability to participate in discussions of the Board,
the right to receive notice of all meetings of the Company’s Board of Directors
and the right to receive copies of all notices, minutes, written consents, and
other materials that it provides to members of the Board, at the same time so
provided to the Board; provided, that Sandler O’Neill Asset Management shall,
and shall cause each of its representatives who may have access to any of the
information made available at any meeting of the Company’s Board of Directors or
provided by the Company to its Board of Directors, hold in confidence and not
disclose or use, directly or indirectly, any such information, other than in
connection with Sandler O’Neill Asset Management’s investment in the Company;
provided further, that the Company reserves the right not to provide information
to Sandler O’Neill Asset Management or its representatives and to exclude them
from any meeting or portion thereof if attendance at such meeting by them would
adversely affect the attorney-client privilege between the Company and its
counsel or if any of Sandler O’Neill Asset Management or its representatives is
or becomes a competitor, or affiliated in any manner with a competitor, of the
Company (but must disclose to Sandler O’Neill Asset Management that the Board is
having such a meeting).

2. Conflicting Terms. This Side Letter Agreement constitutes a valid and binding
agreement of the Company and the Sandler Purchasers and shall survive the
execution and delivery of the Purchase Agreement. In the event of any conflict
between the provisions of this Side Letter Agreement and the provisions of the
Purchase Agreement, the provisions of this Side Letter Agreement shall prevail
and be given effect.



--------------------------------------------------------------------------------

3. Counterparts. This Side Letter Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Side Letter Agreement as of
the date first above written.

 

Very truly yours, BANK OF THE CAROLINAS CORPORATION By:  

/s/ Stephen R. Talbert

Name:   Stephen T. Talbert Title:   CEO and President

ACCEPTED AND AGREED as of

the date first written above by the undersigned,

thereunto duly authorized

 

SANDLER O’NEILL ASSET MANAGEMENT By:  

/s/ Terry Maltese

  Name:   Terry Maltese   Title:   President & CEO